DETAILED ACTION
Response to Arguments
Applicant's arguments filed with respect to claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection. The rejections are necessitated due to claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9-12, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al. (Pub. No. US 20200320112) in view of Hua et al. (Pub. No. US 2007/0101269).

Regarding claims 1 and 11, Bansal teaches generating/creating/entering a person vector, from a record, identifying a set of data representing a person [fig. 2 unit 205 and related description. Also see fig. 5, 6 and related description]; generating a psychological factor vector (men, woman etc.), from a content of a plurality of content, identifying a set of psychological factors from the content [fig. 2 unit 215 and related description. Also see fig. 5, 6 and related description. Psychological factor has reasonably been interpreted to mean man and woman because they have different psychological traits]; combining the person vector and the psychological factor vector to generate an input vector [fig. 2 unit 225, 230, 235 and related description. Also see fig. 5, 6 and related description]; generating an action score, from the input vector, identifying a probability of an action on the content by the person [fig. 2 unit 225, 230, 235 and related description. Para. 25 “The user-tag affinity may represent the likelihood that a particular user (with a profile specifying multiple user characteristics) will have a reaction to an attribute tag (either positive or negative)”. Also see fig. 5, 6 and related description]; selecting the content from the plurality of content using the action score [fig. 5 step 520; fig. 6 step 635 and related description]; and presenting the content [fig. 6 step 640 and related description].
Bansal does not explicitly teach wherein the psychological factor vector is generated by processing the content with a classification layer to form a classification vector used to form the psychological factor vector
Hua teaches wherein the psychological factor vector is generated by processing the content with a classification layer to form a classification vector (feature extracted from sub-shots) used to form the psychological factor vector (intention) [Abstract, Para. 23-26, fig. 10, 11 and related description].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Bansal to teach the claimed limitation in order to increase personal video experience as taught by Hua since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 2 and 12, Bansal teaches generating the psychological factor vector, wherein the psychological factor vector includes a plurality of dimensions (woman, glass), and wherein each dimension of the plurality of dimensions represents a psychological factor of the set of psychological factors [fig. 2 unit 210 and related description].
Regarding claims 4 and 14, Bansal teaches training a psychological factor model (content tagger, auto-tagger), using training content (content element), to generate the psychological factor vector (content tags/attributes), wherein the psychological factor model is a machine learning model ( “content tags 215 may be generated by an auto-tagger, which may be based on a machine learning algorithm” Para. 45) comprising one or more of a logistic regression model and a neural network model [Para. 41 “Since the training set used for the content personalization engine 130 (i.e., for the user-tag affinity component 150 and/or the user-content affinity component 155) [the tagger is also included in 130] may result in a deep decision tree, the random forest model [i.e. regression] may be appropriate to avoid overfitting”. Para. 30 “In example embodiments, content personalization engine 130 [which includes auto-tagger or content tagger] may include one or more artificial neural networks (ANN). An ANN may be a hardware or a software component that includes a number of connected nodes (a.k.a., artificial neurons), which may be seen as loosely corresponding to the neurons in a human brain”].
Regarding claims 6 and 16, Bansal teaches training an action model (user-content affinity component in fig. 1), using training input vectors generated from training records (user profile) and training content (content tag), to generate the action score, wherein the action model is a machine learning model comprising a neural network model [fig. 8 and related description; Para. 68 and 103; Para. 48 “User-content affinity component 230 may also be based on a machine learning algorithm such as a random forest”; Para. 30 “In example embodiments, content personalization engine 130 [which includes user-content affinity component] may include one or more artificial neural networks (ANN). An ANN may be a hardware or a software component that includes a number of connected nodes (a.k.a., artificial neurons), which may be seen as loosely corresponding to the neurons in a human brain”].

Regarding claims 7 and 17, Bansal teaches generating training action scores from training input vectors, and updating the action model (user tag affinity and user-content affinity component in fig. 1) using the training action scores and action score feedback (user feedback) [fig. 8 and related description. Para. 608, 103, 48, and 51].
Regarding claim 9, Bansal teaches receiving, in response to presenting the content, a response triggered by the action (feedback) [fig. 8 step 840; Para. 21, and 103].
Regarding claim 10, Bansal teaches wherein the action comprises accessing a web page (click and open to read the article) [Para. 102. It’s clear that when a user clicks on a banner to read an article, it’s accessing a webpage which is considered as a feedback].

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al. (Pub. No. US 20200320112) in view of Hua et al. (Pub. No. US 2007/0101269) further in view of Hwang et al. (Pub. No. US 20190266617).
Regarding claims 3 and 13, Bansal in view of Hua doesn’t explicitly teach about wherein each psychological factor of the set of psychological factors is "social proof'.
However, Hwang teaches teach about wherein each psychological factor of the set of psychological factors is "social proof' (emotional tags collected from users/groups/social) [fig. 4-6 and related description].
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Bansal in view of Hua the ability to determine psychological factor from social proof in order to determine the right article to the user as taught by Hwang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 5, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al. (Pub. No. US 20200320112) in view of Hua et al. (Pub. No. US 2007/0101269) and further in view of SALO et al (Pub. No. US 20190379938).
Regarding claims 5 and 15, Bansal teaches generating training psychological factor vectors (tag vectors 310) from training content, and updating the psychological factor model using the training psychological factor vectors [Para. 52 “Using tag vectors 310 in a word vector space may also enable an auto-tagger to be updated independently from user-tag affinity component 320”].
However, Bansal in view Hua doesn’t explicitly teach psychological factor feedback.
SALO teaches updating/training/generating a neural network model with attentiveness/psychological feature/vectors in the feedback/response [fig. 2, 4 and related description. Para. 88 “attentiveness data used for model training may consist or comprise physiological data and media attentiveness saliency data.”]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Bansal the ability to update a neural network based on a feedback dynamically without supervision in order to save reassurances taught by SALO since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 19, Bansal teaches generating/obtaining (para. 59) a training person vector (user profile), from a training record, identifying a set of data for a person [Para. 20 states “In conjunction with the user profile attributes (training person vector), content attributes (psychological factor vector) set through a custom content tagger may be used to train the content personalization engine (psychological model)”; fig. 2 unit 205; Fig. 8 and related description]; generating/creating a training psychological factor vector, from a training content of a plurality of training content, identifying a set of psychological factors (women, man, etc… in fig. 2 unit 210) from the training content [Para. 40 “Learning component 175 may receive a training set including multiple model inputs and multiple model targets based on user 100 feedback for the model inputs, where each model input includes a training user 100 profile and one or more training attribute tags ”; Abstract “where each of the content element (women, man, etc.. in fig. 1 unit 210) is associated with one or more attribute tags”; Para. 20 “In conjunction with the user profile attributes (training person vector), content attributes (psychological factor vector) set through a custom content tagger may be used to train the content personalization engine (psychological model)”; and fig. 8 and related description. Since the claim is silent on what is considered to be psychological factors, Bansal’s teaches man and woman (content element) reads on it because men and woman are believed to have different psychological traits]; combining the training person vector and the training psychological factor vector to generate a training input vector [fig. 8 steps 820, 825, 845, 800 and related description]; generating a training action (score, from the training input vector, identifying a probability of an action on the training content by the person [fig. 8 step unit 830; Para. 26 “ The term "user-content affinity" may be used to refer to a value that quantifies the likelihood that a particular user will have a positive reaction to content that includes a set of attribute tags.”]; and updating the action model (Personalization engine) using the training action score and action score feedback to train the action model [Para. 68 “The user-content affinity machine learning model may be trained using a set of input vectors that include a plurality of user-tag affinity scores and a target vector that represents whether a user interacted with content having the associated content tags.”. Fig 8 steps 845, 800 and related description].
Bansal does not explicitly teach wherein the psychological factor vector is generated by processing the content with a classification layer to form a classification vector used to form the psychological factor vector
Hua teaches wherein the psychological factor vector is generated by processing the content with a classification layer to form a classification vector (feature extracted from sub-shots) used to form the psychological factor vector (intention) [Abstract, Para. 23-26, fig. 10, 11 and related description].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Bansal to teach the claimed limitation in order to increase personal video experience as taught by Hua since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

However, Bansal in view of Hua doesn’t explicitly teach updating a psychological factor model using the training psychological factor vector and psychological factor feedback to train the psychological factor.
SALO teaches updating/training/generating a neural network model with attentiveness/psychological feature/vectors in the feedback/response [fig. 2, 4 and related description. Para. 88 “attentiveness data used for model training may consist or comprise physiological data and media attentiveness saliency data.”]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Bansal in view of Hua the ability to update a neural network (content tagger) based on a feedback dynamically without supervision in order to save reassurances taught by SALO since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 20, Bansal teaches training a psychological factor model (content tagger, auto-tagger), using training content (content element), to generate the psychological factor vector (content tags/attributes), wherein the psychological factor model is a machine learning model ( “content tags 215 may be generated by an auto-tagger, which may be based on a machine learning algorithm” Para. 45) comprising one or more of a logistic regression model and a neural network model [Para. 41 “Since the training set used for the content personalization engine 130 (i.e., for the user-tag affinity component 150 and/or the user-content affinity component 155) [the tagger is also included in 130] may result in a deep decision tree, the random forest model [i.e. regression] may be appropriate to avoid overfitting”. Para. 30 “In example embodiments, content personalization engine 130 [which includes auto-tagger or content tagger] may include one or more artificial neural networks (ANN). An ANN may be a hardware or a software component that includes a number of connected nodes (a.k.a., artificial neurons), which may be seen as loosely corresponding to the neurons in a human brain”].

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al. (Pub. No. US 20200320112) in view of Hua et al. (Pub. No. US 2007/0101269) further in view of Attia et al. (Pub. No. US 20210361217).
Regarding claims 8 and 18, Bansal teaches having a personal model (user profile component) which generates/obtains training data (user profile) [Para. 34, fig. 8 and related description].
However, Bansal in view of Hua doesn’t explicitly teach training the personal model (user profile component).
 Attia teaches training age and gender predictor neural network [Para. 3, 52, fig. 2 and related description].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Bansal in view of Hua the ability to training the personal model in order to make accurate prediction, as taught by Attia since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 888-786-0101 (IN USA OR CANADA) or 571-272-4000.
/SOLOMON G BEZUAYEHU/
Primary Examiner, Art Unit 2666